DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/06/2022 has been entered.
Response to Arguments
Applicant’ s arguments with respect to claims 1, 2, 4-8, 10-11, 13-19, 21-22, 38-39 have been considered but are moot in view of the current amendments. Thus, a new rejection follows below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10-11, 13-19, 21-22, 38-40 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant specification fails to provide support for the following claim elements: “a corresponding plurality of polygon top portions” and “a plurality of hexagonal top portions, each hexagonal top portion comprising the discrete sidewall boundaries formed in a hexagonal shape, each discrete sidewall boundary abutting another one of the plurality of hexagonal top portions”. In the Amendment filed on 8/24/2022, the applicant pointed to paragraph [0069] of the instant specification to indicate support for this claimed elements. However, it appears that applicant is conflating two different teachings. That of paragraph [0069] which discloses that microwell 104 has a hexagonal cross-sectional shape 105 as illustrated in Fig.7 of applicant’s drawings; and that of paragraph [0079] which discloses top surface 222 of the microwell array has no flat, horizontal surfaces, so all cells 220 fall into microwells 204. It is the position of the Office that the top surface 222 as described in paragraph [0079] is the “top portion” as described in the instant claim 1 and claim 42. Additionally, it is clear that microwells 104 as described in paragraph [0069] are hexagonal shaped. However, paragraph [0069] does not make any reference to a hexagonal top portion let alone a top portion. While it is clear from paragraph [0079] that the “top portions” should not have flat or horizontal surfaces, it is also clear that nothing in paragraph [0079] indicates that the  “top portions” can be shaped as a polygon or even a hexagon. Thus, one of ordinary skill in the art would reasonably conclude that applicant was not in possession of the invention as claimed in the amended claims 1, 39 and 42. This is a new matter rejection.
Claims 2, 4-8, 10-11, 13-19, 21-22, 38 and 41 depend on claim 1 and are therefore, rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10-11, 13-19, 21-22, 38-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bergo WO 2014/176435 as cited in the IDS filed on 03/06/2022 in view of Shin et al. (hereinafter Shin) US 2003/004496.
Regarding claims 1 and 39, Bergo discloses a device comprising  a multiwell plate comprising a plurality of wells; and a plurality of microwell arrays each comprising a plurality of microwells, the each microwell array located within and at a bottom portion of each well of the plurality of wells (in FIG.1, the microwell plates used for the fabrication of reactive bead microarrays may be subdivided into “pads” or subarrays of microwells. For example, some experiments disclosed in the instant specification utilized microwell plates that contained 16 (8 x 2) sub-arrays, each sub-array containing169 (13 x 13) microwells within a 7 x 7 mm area; paragraph 194), wherein the diameter and depth of each microwell is in the range of about 7 µm to about 1 mm (In an embodiment, the dimensions of individual microwells are selected according to the dimensions of individual beads to be placed inside the corresponding microwells. In an embodiment, the beads to be placed inside the corresponding microwells are approximately spherical and monodisperse. In an embodiment, the cylindrical microwells selected for accepting individual beads, which have a mean diameter of D, have depth that is not less than 0.3 x D and not greater than 2.0 x D. For example, microwells capable of accepting 90 micron beads should have depth not less than approximately 27 micron and not greater than approximately 180 micron. In an embodiment, the cylindrical microwells for accepting individual beads, which have a mean diameter of D, have diameter that is not less than 1.2 x D and not greater than 2.5 x D. For example, microwells capable of accepting 90 micron beads should have diameter not less than approximately 108 micron and not greater than approximately 225 micron.) as discussed in at least paragraphs 96-97 and 287-288; claim 3. See Figs. 11A and 11B reproduced below. 

    PNG
    media_image1.png
    577
    1103
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    1172
    media_image2.png
    Greyscale
 
Bergo also discloses a corresponding plurality of top portions that are shaped to receive a corresponding plurality of beads in a spatial order and share sidewall boundaries with neighboring microwells (FIGS. 4A - 4C schematically depict some shapes and dimensions of individual microwells, which may be utilized to secure position of a bead on a microwell plate using spatial constraints imposed by the microwell in which the bead is placed.) as discussed in at least paragraph 97 and shown in Fig. 4A.
As to the operating conditions, the device disclosed by Bergo is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Bergo is capable of providing the operating conditions (the plurality of top portions enabling a solidifying substance to be applied thereto to form a removable monolith with an array of beads corresponding to the spatial order) as listed in the intended use section of the claim. See MPEP § 2114.
Bergo does not explicitly disclose that the plurality of top portions are polygon shaped without any horizontal surfaces between the neighboring microwells, so as to cause cells to fall into the plurality of microwells.
Shin discloses a sample block 14 comprising wells 20 and conical side walls 24 (The openings 20 are defined by a conical side wall 24 and a bottom wall surface 26 as best shown in FIGS. 5 and 7. The conical side wall 24 may slant at any appropriate angle known in the art. The size and shape of the openings shown in the drawings is by way of example only. Other designs having a different arrangement of sample wells are equally suitable with the present invention.) as discussed in paragraph 42 and shown in Fig. 5. As interpreted by the examiner, the top of conical side walls 24 is not flat and does not have a horizontal surface.
Since, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed top portions was significant.  See MPEP §2144.04 (IV)(B).
Therefore, one having ordinary skill in the art would have found it obvious to modify Bergo with the side wall shape as taught by Shin since the same expected sample processing would have been achieved. The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration. Resulting in a plurality of polygonal top portions that are shaped to receive a corresponding plurality of beads in a spatial order and share discrete sidewall boundaries with corresponding ones of neighboring microwells without any horizontal surfaces between the neighboring microwells, so as to cause cells to fall into the plurality of microwells.
Regarding claim 2, Bergo appears to disclose that each of the plurality of microwells within each microwell array comprise a uniform depth and diameter as shown in Figs. 1, 11A and 11B, See also  paragraphs 77, 96 and 194. Bergo also discloses in paragraph 94 that In an embodiment, individual microwells within the microwell plate have similar shape and dimensions.
Regarding claim 4, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells has a depth of about 150µm and a top diameter in the range of about 100 µm to about 400 µm. However, Bergo discloses the dimensions of individual microwells are selected according to the dimensions of individual beads to be placed inside the corresponding microwells. In an embodiment, the beads to be placed inside the corresponding microwells are approximately spherical and monodisperse. In an embodiment, the cylindrical microwells selected for accepting individual beads, which have a mean diameter of D, have depth that is not less than 0.3 x D and not greater than 2.0 x D. For example, microwells capable of accepting 90 micron beads should have depth not less than approximately 27 micron and not greater than approximately 180 micron. In an embodiment, the cylindrical microwells for accepting individual beads, which have a mean diameter of D, have diameter that is not less than 1.2 x D and not greater than 2.5 x D. For example, microwells capable of accepting 90 micron beads should have diameter not less than approximately 108 micron and not greater than approximately 225 micron.) as discussed in at least paragraphs 96-97 and 287-288. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. depth and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 10, Bergo discloses wherein the multiwell plate is a 96-well plate, or a 24-well plate as discussed in at least paragraphs 74, 95 and 211. 
Regarding claim 11, Bergo discloses a plurality of microwells for holding cells as discussed in at least paragraphs 211 and 216 and shown in Fig. 6C, 6D and 6F. Furthermore, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Therefore, the plurality of microwells of Bergo are capable of comprising cells at the bottom of the microwells. 
Regarding claim 13, Bergo discloses that each of the plurality of microbeads are made of hydrogel as disclosed in at least paragraphs 81 and 93.
Regarding claim 14, Bergo discloses Bergo discloses wherein the hydrogel is polyacrylamide as disclosed in at least paragraphs 81.
Regarding claim 15, Bergo discloses wherein the drug-eluting microbeads are made of a hydrocarbon polymer (e.g., polystyrene) as disclosed in at least paragraphs 81 and 97. 
Regarding claim 16, Bergo discloses wherein the drug-eluting microbeads are made of a polystyrene as disclosed in at least paragraphs 81 and 97. 
Regarding claim 17, Bergo discloses that the surface of the microbeads may be bound with active agents as disclosed in at least paragraph 128 and 134. Therefore, the microbeads of Bergo are capable of being bound with a drug.
Furthermore, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 18, Bergo discloses wherein the plurality of microbeads received by the plurality are labeled with one or more fluorescing  nanoparticle as disclosed in at least paragraphs 81, 84, 205 and 502. 
Furthermore, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 19, Bergo discloses wherein the microbeads are labeled with one or more fluorescing  nanoparticle as disclosed in at least paragraphs 81, 84, 205 and 502. 
While Bergo does not explicitly disclose that the nanoparticle is a qDot, absent unexpected results, it would have been obvious to one having ordinary skill in the art to label the microbeads with qDots, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Furthermore, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 21, Bergo does not explicitly disclose wherein the microwell array comprises at least 80,000 microwells. However, Bergo does disclose that The number of wells, dimensions and shape of individual wells, spacing of wells and the volume of individual wells may be controlled by using different multi-well gaskets as discussed in paragraph 259.
Absent unexpected results, it would have been obvious to one having ordinary skill in the to provide a microwell array comprising at least 80,0000 microwells, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claim 22, Bergo does not explicitly disclose wherein the upper portion is not flat.
However, Bergo disclose wherein the plurality of microwells each comprise a bottom portion, an upper portion opposing the bottom portion, and surfaces extending from the upper portion toward the bottom portion, wherein the plurality of microwells are configured to cause cells to fall toward the bottom portion as shown in Figs. 4, A, 4C, 5A, 5C, 16C and 16D and reproduced below.
Bergo also discloses that the microwell plates may have variable linear dimensions, variable arrangement of individual microwells, variable shape and dimensions of individual microwells. The microwell plates may also incorporate various additional features, such as microchannels or other microfluidic elements, as discussed in at least paragraph 87. The number of wells, dimensions and shape of individual wells, spacing of wells and the volume of individual wells may be controlled by using different multi-well gaskets. For example, both square and round shaped wells may be utilized, among other shapes as discussed in paragraph 259.
The shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed microstructure was significant. See MPEP §2144.04 (IV)(B). 
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent microwell shape since the same expected assay would have been achieved. The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.   
Regarding claim 38, as best as can be understood, Bergo discloses wherein the line along the top of two adjacent microwells [103] in microwell array meet as shown in at least Fig. 1. Therefore, Bergo discloses wherein adjacent microwells in microwell array merge at the top of the microwell array to form an edge.
Regarding claim 40, Bergo discloses a plurality of microwells for holding cells as discussed in at least paragraphs 211 and 216 and shown in Fig. 6C, 6D and 6F. Therefore, the plurality of microwells of Bergo are capable of comprising cells at the bottom of the microwells. 
Bergo also discloses a plurality of microwells [102] for holding respective microbeads [104] as disclosed in at least paragraphs 77 and 218 and shown in Figs. 1, 5A-5E. Furthermore, Figs. 5A, 5B, 5D and 5E appear to show a microwell is sealed with a bead from the top. Therefore, the plurality of microwells of Bergo are capable of being sealed by a bead as shown in at least Figs. 5A, 5B, 5D and 5E. Furthermore, the contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Finally, Bergo discloses that the microbeads are made of hydrogel as disclosed in at least paragraphs 81 and 93.
Regarding claim 42, Bergo does not explicitly disclose wherein the plurality of polygonal top portions comprise a plurality of hexagonal top portions, each hexagonal top portion comprising the discrete sidewall boundaries formed in a hexagonal shape, each discrete sidewall boundary abutting another one of the plurality of hexagonal top portions.
Shin discloses a sample block 14 comprising wells 20 and conical side walls 24 (The openings 20 are defined by a conical side wall 24 and a bottom wall surface 26 as best shown in FIGS. 5 and 7. The conical side wall 24 may slant at any appropriate angle known in the art. The size and shape of the openings shown in the drawings is by way of example only. Other designs having a different arrangement of sample wells are equally suitable with the present invention.) as discussed in paragraph 42 and shown in Fig. 5. As interpreted by the examiner, the top of conical side walls 24 is not flat and does not have a horizontal surface.
Since, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed top portions was significant.  See MPEP §2144.04 (IV)(B).
Therefore, one having ordinary skill in the art would have found it obvious to modify Bergo with the side wall shape as taught by Shin to achieve a discrete sidewall boundary abutting one since the same expected sample processing would have been achieved. The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bergo WO 2014/176435 in view of Shin US 2003/004496 as applied above to claims 1-2, 4, 10-19, 21-22, 38-40 and 42, and further in view of Yamauchi et al. (hereinafter Yamauchi) US 2017/0242020.
Regarding claim 5, Bergo does not explicitly disclose wherein the microwell array microarray comprises a plurality of microwells comprising conical frustums with opening angles in the range from 0 to 40°.  
Yamauchi discloses microwells comprising conical frustums as discussed in paragraph 49.
Since it was well known in the art to provide microwells in the shape of a conical frustum as evidenced by Yamauchi, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent microwell shape since the same expected assay would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Furthermore, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed microstructure was significant. See MPEP §2144.04 (IV)(B). 
As to the opening angles of the microwell, Bergo discloses in paragraph 96 that the dimensions of the microwell may vary. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. opening angle, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 6, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells comprises an opening angle of 34°, a depth of about 150 µm, a diameter at the bottom of about 50 µm, and a diameter at the top of about 130 µm.
However, Bergo discloses in paragraph 96 that the dimensions of individual microwells are selected according to the dimensions of individual beads to be placed inside the corresponding microwells. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. opening angle, depth and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 7, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells comprises an opening angle of 17°.
However, Bergo discloses in paragraph 96 that the dimensions of individual microwells are selected according to the dimensions of individual beads to be placed inside the corresponding microwells. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. opening angle and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 8, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells comprises a depth of about 40 µm, a diameter at the bottom of about 7 µm, and a diameter at the top of about 24 µm.
However, Bergo discloses the dimensions of individual microwells are selected according to the dimensions of individual beads to be placed inside the corresponding microwells. In an embodiment, the beads to be placed inside the corresponding microwells are approximately spherical and monodisperse. In an embodiment, the cylindrical microwells selected for accepting individual beads, which have a mean diameter of D, have depth that is not less than 0.3 x D and not greater than 2.0 x D. For example, microwells capable of accepting 90 micron beads should have depth not less than approximately 27 micron and not greater than approximately 180 micron. In an embodiment, the cylindrical microwells for accepting individual beads, which have a mean diameter of D, have diameter that is not less than 1.2 x D and not greater than 2.5 x D. For example, microwells capable of accepting 90 micron beads should have diameter not less than approximately 108 micron and not greater than approximately 225 micron.) as discussed in at least paragraphs 96-97 and 287-288. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. depth and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796